Memorandum

Per Curiam.

Plaintiff sues for commissions alleged to have been earned in procuring a tenant who was given the exclusive right to use part of the wall surface of defendants’ building during a specified period, for the purpose of displaying advertisements thereon. The agreement between the advertiser so procured and the defendants created a real property right in the nature of an easement (Borough Bill Posting Co. v. Levy, 144 App. Div. 784; Rochester Poster Advertising Co., Inc., v. Smith*371ers, 224 App. Div. 435, 436-437), and plaintiff having acted in the transaction as a real estate broker within the meaning of the term as defined in section 440 of the Real Property Law, is not entitled to recover commissions in view of the proof that he was not a duly licensed real estate broker at the time in question (Real Property Law, § 442-d).
Judgment unanimously reversed, upon the law, with thirty dollars costs to the defendants, and complaint dismissed with appropriate costs in the court below.
MacCrate, Smith and Steinbrink, JJ., concur.